Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 21, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00651-CR


                        BRANDON OSBORN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1697181


                          MEMORANDUM OPINION

      Appellant, Brandon Osborn, has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.

                                  PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2